Name: Commission Regulation (EC) No 2783/94 of 16 November 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, and repealing Regulation (EC) No 764/94
 Type: Regulation
 Subject Matter: trade;  animal product;  trade policy;  prices;  civil law;  marketing
 Date Published: nan

 No L 296/8 Official Journal of the European Communities 17. 11 . 94 COMMISSION REGULATION (EC) No 2783/94 of 16 November 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, and repealing Regulation (EC) No 764/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (6), as last amended by Regulation (EC) No 1084/94 Q ;Having regard to the Treaty establishing the EuropeanCommunity, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1 884/94 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas in order to ensure that beef sold is exported, the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from intervention (8), as last amended by Regulation (EEC) No 1938/93 ('); Whereas Commission Regulation (EC) No 764/94 (10) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas certain intervention agencies hold stocks of bone-in intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question ; whereas it is appropriate therefore to offer this meat for sale in accordance with Regulation (EEC) No 2539/84 : HAS ADOPTED THIS REGULATION :Whereas with a view to securing a regular and uniform tendering procedure, measures should be taken in addi ­ tion to those laid down in Regulation (EEC) No 2173/79 (% as last amended by Regulation (EEC) No 1759/93 ; Article 1 Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; 1 . A sale shall be organized of approximately : 4 740 tonnes of bone-in beef held by the German intervention agency. This meat shall be for export to the destinations indicated at 02 and 03 in footnote 7 to the Annex to Commission Regulation (EC) No 2637/94 (") ¢Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be ( ¢) OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 197, 30. 7. 1994, p. 27. (3) OJ No L 238 , 6 . 9 . 1984, p. 13. (*) OJ No L 241 , 13. 9. 1980, p. 5 . 0 OJ No L 120, 11 . 5. 1994, p. 30 . (8) OJ No L 301 , 17. 10. 1992, p . 17. 0 OJ No L 176, 20. 7. 1993, p. 12. (10) OJ No L 90, 7 . 4. 1994, p. 14. (") OJ No L 280, 29 . 10. 1994, p . 54. (4) OJ No L 161 , 2. 7. 1993, p. 59. ft OJ No L 251 , 5. 10 . 1979, p. 12. No L 296/917. 11 . 94 Official Journal of the European Communities Article 4 1 . In respect of meat sold under this Regulation no export refund shall be granted. On the removal order referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 3002/92, the export declaration, and, where appropiate, the T 5 control copy shall be entered : Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) n ° 2783/94]; Interventionsvarer uden restitution [Forordning (EF) nr. 2783/941 ; Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 2783/94]; Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2783/94] ; Intervention products without refund [Regulation (EC) No 2783/94] ; Produits d intervention sans restitution [RÃ ¨glement (CE) n0 2783/94]; Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tions (EEC) No 2539/84 and (EEC) No 3002/92. The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and hindquarters, the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure . 2. By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 4. 3 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto . 4. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 30 Noverber 1994. 5 . Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II. Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale . Article 3 1 . The security provided for in Article 5 (1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 300 per 100 kilo ­ grams. Prodotti d intervento senza restituzione [Regolamento (CE) n . 2783/94]; Produkten uit interventievoorraden zonder restitutie [Verordening (EG) nr. 2783/94] ; Produtos de intervenÃ §Ã £o sem restituiÃ §Ã £o [Regulamento (CE) n? 2783/94]. 2. With regard to the security provided for in Article 3 (2), compliance with the provisions of paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (2). Article 5 Regulation (EC) No 764/94 is hereby repealed. Article 6 This Regulation shall enter into force on 30 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 99, 10 . 4. 1981 , p. 38 . (2) OJ No L 205, 3 . 8 . 1985, p. 5. No L 296/10 Official Journal of the European Communities 17. 11 . 94 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity ^tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativi (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ·Ã Ã ·Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en ecus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Deutschland  Vorderviertel, stammend von : Kategorien A/C, Klassen U, R und O 857 700  Hinterviertel, stammend von : Kategorien A/C, Klassen U, R und O 3 883 900 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DEUTSCHLAND : Bundesanstalt fur landwirtschaftliche Marktordnung (BALM) Geschaftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-60322 Frankfurt am Main Tel. : (069) 1 56 47 72/3 Telex : 41 1727, Telefax : (069) 15 64 791